Name: Council Regulation (EEC) No 3193/80 of 8 December 1980 amending Regulation (EEC) No 1224/80 on the valuation of goods for customs purposes
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 12 . 80 Official Journal of the European Communities No L 333/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3193/80 of 8 December 1980 amending Regulation (EEC) No 1224/80 on the valuation of goods for customs purposes Whereas Article 22 (5) of Regulation (EEC) No 1224/80 provides that before 1 January 1981 the Council will adopt Community provisions on simpli ­ fied procedures for determining the customs value of certain perishable goods , HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the 1979 Act of Accession, Having regard to the proposal from the Commission , Whereas, by Decision 80/271 /EEC ('), the Council approved, on behalf of the European Economic Community, the Agreement on implementation of Article VII of the General Agreement on Tariffs and Trade and the Protocol annexed thereto ; Whereas the provisions of the said Protocol are to be regarded as an integral part of the Agreement when the latter comes into force, that is , on 1 January 1981 ; Whereas the Council adopted, on 28 May 1980 , Regu ­ lation (EEC) No 1 224/80 (2 ) in conformity with the Agreement ; Whereas the provisions of Regulation (EEC) No 1224/80 must be brought into conformity with certain provisions of the said Protocol , in respect of which the European Economic Community's instrument of acceptance was deposited on 25 July 1980 ; Whereas because of the accession of the Hellenic Republic it is necessary to adjust the number of votes which constitute the majority required in a vote in the Committee in the framework of the procedure referred to in Article 1 9 (2) of Regulation (EEC) No 1224/80 ; Whereas Article 22 (4) of Regulation (EEC) No 1224/80 permitted the extension , until the end of 1980 , of the validity of certain Regulations adopted pursuant to Council Regulation (EEC) No 803/68 of 27 June 1968 on the valuation of goods for customs purposes (3 ) ; Article 1 Regulation (EEC) No 1224/80 is hereby amended as follows : 1 . Article 3 (2) (b) ( iv) shall be deleted . 2 . Article 3 (3) (a) shall be replaced by the following : '3 (a) The price actually paid or payable is the total payment made or to be made by the buyer to or for the benefit of the seller for the imported goods and includes all payments made or to be made as a condition of sale of the imported goods by the buyer to the seller or by the buyer to a third party to satisfy an obligation of the seller . The payment need not necessarily take the form of a transfer of money . Payment may be made by way of letters of credit or negoti ­ able instruments and may be made directly or indirectly .' 3 . The following Article shall be inserted : Article 16a 1 . By way of derogation from Article 2 ( 1 ) to (3), the customs value of perishable goods usually deliv ­ ered on consignment may, at the request of the importer, be determined under simplified proce ­ dures drawn up for the whole Community . 2 . An importer may join the simplified-proce ­ dure system in respect of one or more products for (') OJ No L 71 , 17 . 3 . 1980 , p . 1 . O OJ No L 134 , 31 . 5 . 1980 , p . 1 . ( 3 ) OJ No L 148 , 28 . 6 . 1968 , p . 6 . No L 333/2 Official Journal of the European Communities 11 . 12 . 80 a period to be determined in accordance with the procedure laid down in Article 19 . This option shall not deny the importer the right to use another method of customs valuation provided for in this Regulation in the order given in Article 2 . Nevertheless , if he exercises this right, the simpli ­ fied procedures will not longer be applied to him for a period and under conditions to be fixed in accordance with the procedure laid down in Article 19 . 3 . The goods to which such procedures shall apply and the rules and criteria for the establish ­ ment of the unit value of such goods shall be deter ­ mined in accordance with the procedure laid down in Article 19 . 4 . By way of derogation from Article 22 (4), the validity of Regulations adopted pursuant to Regula ­ tion (EEC) No 803/68 , which concern the customs valuation of certain perishable goods, may be extended as a transitional measure until the entry into force of Community provisions to be deter ­ mined as provided for in paragraphs 2 and 3 of this Article, in accordance with the procedure laid down in Article 19 , but such extension shall not continue beyond 30 June 1981 .' 4 . In Article 19 (2) the number 41 shall be replaced by 45 . 5 . Article 22 (5) shall be replaced by the following : ' 5 . The laws, regulations and administrative pro ­ visions of the Member States laying down simpli ­ fied procedures for the customs valuation of certain goods shall continue to apply until the entry into force of Community provisions to be determined in accordance with the provisions of Article 16a (2) and (3) but not later than 30 June 1981 .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. However, points 1 , 2, 4 and 5 of Article 1 shall apply only from 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 8 December 1980 . For the Council The President C. NEY